Citation Nr: 0936454	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The appellant served on active duty from November 1968 to 
June 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss did not 
manifest until many years after service and is not shown to 
be related to his active duty service.

2.  The appellant's current tinnitus did not manifest until 
many years after service and is not shown to be related to 
his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in April 2004 and March 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claims were re-adjudicated in the 
November 2007 and August 2009 supplemental statements of the 
case.  Further, the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 


In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was provided VA examinations to determine the 
presence, severity, and etiology of his current bilateral 
hearing loss and tinnitus.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).


Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the appellant served on active duty from 
November 1968 to June 1970.  Herein, he is seeking service 
connection for bilateral hearing loss and tinnitus due to 
inservice exposure to acoustic trauma.  The appellant 
originally submitted these service-connection claims in April 
2004, which were denied in June 2004.  After the appellant 
perfected an appeal of this decision, the Board remanded the 
claims in March 2009 for further development, including a VA 
examination.  After the directed development was 
accomplished, the denial of the claims was confirmed and 
continued in the August 2009 supplemental statement of the 
case.  These issues have been remitted to the Board for 
further review.

Upon his entry into active duty service in November 1968, the 
appellant underwent an examination that included audiological 
evaluation revealing puretone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
-
5
LEFT
5
5
10
-
5

No contemporaneous whispered or spoken voice testing was 
accomplished, nor was speech recognition testing administered 
during this examination.  Ultimately, the appellant was 
deemed "Airbourne Qualified."

The appellant's service treatment records did not demonstrate 
that he underwent further audiological evaluation, nor did 
they include complaints of or treatment for bilateral hearing 
or tinnitus.  In January 1969, the appellant received 
treatment for bilateral external otitis.

In June 1970, the appellant underwent an examination upon his 
separation from active duty service.  While audiological 
testing did not include an assessment of the appellant's 
puretone thresholds, whispered and spoken voice testing was 
administered; the appellant scored 15/15, bilaterally, on 
each test.

In June 1986, the appellant underwent audiological testing to 
establish baseline puretone thresholds.  These baseline 
puretone thresholds were used by the appellant's employer as 
a comparison tool for future audiological evaluations to 
determine any downward shift in his hearing acuity, if any.  
The results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
0
LEFT
0
10
30
15
25

While the original audiogram was not associated with the 
appellant's claims folder, the above results appeared in 
every audiogram administered by the appellant's employer.  
The evidence of record demonstrated that the appellant 
underwent audiological evaluation on an annual basis from 
December 1986 to February 1999 as part of his employment.

With respect to the appellant's right ear, the audiograms 
dated from December 1986 to February 1999 did not demonstrate 
a hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385.  With respect to the appellant's left ear, 
these audiograms did not show a hearing loss disability for 
VA compensation purposes until February 1993.  Id.  The 
audiological reports dated prior to February 1994 did not 
include complaints of or treatment for tinnitus.  Beginning 
in February 1994, the appellant responded to the question, 
"Do you have ringing or roaring in you[r] ears?" in the 
affirmative.  The diagnosis during this period of time was no 
speech range or high frequency hearing impairment in the 
appellant's right ear, and no speech range hearing 
impairment, but some high frequency hearing impairment in his 
left ear.  No etiological opinions were provided in any of 
these reports.

Between October 1997 and November 2003, the appellant 
underwent 5 VA examinations to determine the presence, 
severity, and etiology of conditions other than those at 
issue herein.  During these examinations, the appellant did 
not complain of or was treatment for bilateral hearing loss 
or tinnitus.

In May 2004, the appellant underwent two separate VA 
examinations; one to determine the presence, severity, and 
etiology of his bilateral hearing loss and tinnitus; the 
other to determine the presence of any ear-related disease.  
During the ear disease examination, the appellant complained 
of decreased hearing, worse in the right ear.  The appellant 
reported that he was exposed to artillery and grenades during 
his active duty service.  He further reported difficulty with 
speech discrimination and experiencing constant bilateral 
tinnitus that occasionally kept him awake at night.  The only 
objective finding was that wax completely blocked the 
appellant's right ear; the wax was removed.  The external 
ears, canals, tympanic membranes, middle ear mastoids, and 
tuning forks were all normal.  There was no obvious evidence 
of middle ear or inner ear infection.  The preliminary 
diagnosis was bilateral sensorineural hearing loss with 
tinnitus, most likely caused by exposure to noise, pending 
audiological results.  

During the audiological examination, the examiner reviewed 
the appellant's claims folder, noting that the appellant 
demonstrated hearing within normal limits upon entry into 
active service; treatment for external otitis in January 
1969; and that a frequency-specific audiogram was not 
administered upon his separation from active service.  The 
examiner also noted that the appellant's previous VA 
examinations did not include complaints of tinnitus.  The 
appellant reported difficulty understanding conversational 
speech in environments with background noise.  This problem 
was first noticed by the appellant "a while ago," but he 
could not provide a more specific estimation of onset.  The 
appellant further reported that he worked construction for 7 
years following his discharge from active duty service, then 
2 to 3 years selling insurance, 3 to 4 years driving a fork 
truck, and 20 years performing press technical work.  He 
claimed he wore hearing protection at the latter two 
positions.  The appellant denied any further occupational or 
recreational noise exposure.  The appellant further reported 
periodic bilateral tinnitus with an onset of at least 20 
years ago.  The appellant did not associate the onset of his 
tinnitus with a specific event.  He stated that his tinnitus 
occurred every day, lasting approximately 30 to 40 seconds 
each occurrence.  While he was able to ignore these episodes 
during the day, the appellant claimed they sometimes woke him 
up at night.

Audiological testing was accomplished during this 
examination, revealing puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
35
30
LEFT
15
20
35
40
50

Speech recognition scores were 92 percent for the right ear 
and 88 percent for the left ear.  As found by the examiner, 
puretone test results indicated normal sensitivity from 250 
to 1000 Hertz, with a mild sensory loss from 3000 to 4000 
Hertz, bilaterally.  Speech recognition was good in the right 
ear and fair to good in the left ear at an average 
presentation level.  Tympanograms showed high compliance and 
normal resting pressure, bilaterally.  An ipsilateral 
acoustic reflex was elicited in each ear at 1000 Hertz.  
Tinnitus matching results were approximately 4000 Hertz with 
loudness that was approximately 3 to 5 decibels above this 
threshold.

The examiner further found:

Due to the vague awareness of onset of 
hearing loss, and the many years of 
occupational noise exposure after [the 
appellant's active duty service], and 
the fact that audiological services do 
not appear to have been pursued prior 
to this visit, it appears less than 50 
[percent] likely that the [appellant's] 
current hearing loss is attributable to 
[his] military duty.

Due to the vague awareness of time of 
onset of tinnitus, his occupational 
noise exposure after service, and his 
history of nicotine abuse, it appears 
less than 50 [percent] likely that his 
current tinnitus is attributable to 
loud noise exposure in the service...in 
prior documentation of his sleep 
disturbances, there is no mention 
whatsoever of tinnitus being present, 
much less being the precipitating 
factor in this problem.  If present at 
all, this finding would support the 
conclusion that tinnitus has not been a 
significant event over the years.

During the pendency of this appeal, the appellant submitted 
multiple statements in support of his claim, a statement from 
a fellow service member, and service records dated from May 
1969 to March 1970, each of which detailed inservice events 
where the appellant was exposed to acoustic trauma.  
Moreover, the appellant testified about such events at the 
February 2009 Board hearing.

The appellant also submitted medical literature concerning 
ototoxic medications, specifically addressing the potential 
side effects of the anti-malarial drug, quinine.   Included 
among the potential side effects of quinine was tinnitus.  
Throughout this appeal, the appellant has asserted that he 
took quinine during his active service and for several months 
following his discharge.  He contended that quinine caused 
his current tinnitus.

In May 2009, the appellant underwent a VA examination.  The 
examiner conducted a thorough review of the appellant's 
relevant service and post-service treatment records.  The 
appellant reported difficulty understanding conversational 
speech, especially in environments with background noise.  He 
attributed his bilateral hearing loss to his active duty 
service, which included exposure to small arms fire, air 
strikes, and exploding grenades, mortars, and rockets.  The 
appellant asserted that he first noticed diminished hearing 
after his first firefight in Vietnam, but that he was "more 
concerned about living," so he ignored the symptoms.  The 
appellant further stated that he had experienced constant, 
bilateral tinnitus since his active duty service.  The 
appellant stated that he attempted to ignore the symptoms, 
but found the symptoms more noticeable at night.  When 
symptoms manifested at night, the appellant stated that he 
would try to ignore them or "wait them out."

With respect to the appellant's post-service occupational 
history, he reported that he sold insurance for 2 or 3 ears 
after his discharge, before working in a factory for 2 years.  
While working at the factory, the appellant contended that 
hearing protection was mandatory.  The appellant then worked 
for 7 or 8 years installing siding on houses, after which he 
returned to work at a factory doing computer graphic layout 
and design for 21 years.  At the time of this examination, 
the appellant was a janitor and further stated that he worked 
as a handyman during the transitions between the above 
mentioned jobs.  The appellant denied any recreational noise 
exposure.

Audiological testing was accomplished during this 
examination, revealing puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
40
25
LEFT
5
20
35
40
45

Speech recognition scores were 96 percent, bilaterally.  With 
respect to the appellant right ear hearing, the examiner 
found that the puretone test results indicated normal 
sensitivity throughout the tested range, with the exception 
of mild sensorineural hearing loss at 3000 Hertz, and "very 
good" word recognition at an average presentation level.  
With respect to the left ear, the examiner found normal 
sensitivity levels from 250 to 1000 Hertz, with mild to 
moderate sensorineural from 2000 to 4000 Hertz.  The 
appellant's left ear word recognition score was similarly 
found to be "very good" at an average presentation level.  
Both tympanograms showed normal compliance and normal resting 
pressure.  A tinnitus match was attempted, but no suitable 
match was found.  With reference to medical literature, the 
examiner found that quinine had been documented to cause 
tinnitus, but that it had also been documented that once 
quinine is discontinued, the side effects were reversible.

With respect to the appellant's bilateral hearing loss the 
examiner opined:

The [appellant] did not have a 
frequency-specific audiogram at the time 
of discharge in 1970.  The audiogram 
closest to the time of service was 
completed 16 years later.  The audiogram 
in 1986 showed normal hearing 
sensitivity at all frequencies in the 
right ear.  The left ear showed a slight 
dip at 2000 [Hertz], but this threshold 
is not associated with loud noise 
exposure.  The frequencies of 3000, 
4000, and 6000 [Hertz] are associated 
with loud noise exposure.  His audiogram 
in 1986 showed normal hearing 
sensitivity at all of these frequencies 
in both ears.  The [appellant] 
additionally answered 'no' to the 
question of hearing loss each time [the 
question] was asked at his place of 
employment in the mid 1990's (more than 
20 years after his discharge from the 
service).  

Based on the evidence of record, the examiner thus opined 
that it was "less than 50 [percent] likely that hearing loss 
can be attributed to [the appellant's] military service."  
With respect to the appellant tinnitus, the examiner further 
opined:

[Although the] Regional Office 
request[ed] that this examiner opine on 
the etiology of [the appellant's] 
tinnitus[;] [i]t is not possible to 
opine on a subjective complaint which 
cannot be objectively verified-
especially when the description of the 
tinnitus has changed very dramatically.  
At the time of the [VA examination] in 
2004, the [appellant] reported periodic 
tinnitus which happened several times a 
day for up to 40 seconds-and a vague 
onset perhaps 20 years prior to [that] 
exam[ination] (approximately 1984).  
[The appellant] now states that he has 
had constant tinnitus in both ears ever 
since Vietnam-a very different 
description from what was provided in 
2004-implying a different etiology.  The 
appellant's hearing conservation records 
in the mid 1990's do document the 
presence of tinnitus[,] but these 
records do not explore whether or not 
the tinnitus was constant or periodic[,] 
nor [do these documents provide the] 
date of onset of this condition....the 
effects of quinine are reversible, once 
the drug is discontinued.

The examiner opined, based on the evidence of record and with 
reference to medical literature, that it "appears less than 
50 [percent] likely that [the appellant's] tinnitus is 
attributable to quinine."  The examiner further found that 
the evidence of record indicated that the appellant had other 
factors that could have given rise to his current tinnitus, 
including noise exposure.  However, beyond ruling out quinine 
as the etiology, the examiner could not render an opinion 
about any other possible etiology without resorting to 
speculation.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for either bilateral 
hearing loss or tinnitus.

Service treatment records did not demonstrate complaints of 
or treatment for either bilateral hearing loss or tinnitus.  
Post-service records failed to document complaints of, 
treatment for, or diagnoses of bilateral hearing loss or 
tinnitus for many years after the appellant was discharged 
from active service.  This period without complaints, 
treatment, or diagnoses is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his service treatment records must also be considered.  
Id., see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002). 


During the May 2009 VA examination, however, the appellant 
stated that he has experienced bilateral hearing loss and 
tinnitus since his the first exposure to loud noises during 
his active duty service.  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 494-8 (1997), citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
127 (1993).  Accordingly, the Board must consider the lay 
evidence submitted by the appellant regarding his symptoms 
since his discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (finding that certain 
disabilities are not conditions capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d. 1331, 1335-6 (Fed. Cir. 2006).

As mentioned above, a review of the appellant's service 
treatment records does not reveal complaints of or treatment 
for either bilateral hearing loss or tinnitus.  Although the 
appellant was not afforded puretone threshold testing upon 
his discharge in June 1970, he did not indicate that he was 
then experiencing symptoms of diminished hearing acuity or 
tinnitus.  The first post-service evidence of record wherein 
the appellant's hearing acuity was tested was dated in June 
1986, some 16 years after his discharge.  This testing 
revealed puretone threshold sensitivities within normal 
limits, bilaterally.  As stated by the May 2009 VA examiner, 
the June 1986 testing revealed one area of diminished hearing 
acuity in the appellant's left ear puretone threshold 
sensitivity, but that such "dip" could not be attributed to 
acoustic trauma given the Hertz level where the dip occurred.  
Further, from 1994 to 1997, as part of the occupational 
audiological tests, the appellant was asked if he was aware 
of any hearing loss, to which the appellant consistently 
replied in the negative.  From 1997 to 1999, the appellant's 
audiological tests were broken down into two categories, 
speech-range puretone thresholds and high-frequency puretone 
thresholds.  The tests associated with this time period 
indicated that the appellant's speech-range and high-
frequency hearing acuities were normal.  Similarly, in 2000, 
the appellant's hearing was categorized as normal, 
bilaterally, for high pitched sounds and some speech sounds.  
This evidence stands in stark contrast the appellant's 
current contentions that he had experienced bilateral hearing 
loss and tinnitus since his active duty service, especially 
given his previous report of tinnitus onset sometime in 1984.  
Regardless of the irreconcilable nature of these statements 
and evidence, the Board assigns greater probative value to 
the appellant's statements that were contemporaneous with his 
occupational audiological testing than the version of history 
as now reported by the appellant.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  Further, the evidence of record does not 
include a competent medical opinion relating either the 
appellant's bilateral hearing loss or tinnitus to his active 
duty service.  As such, the evidence of record is not 
supportive of a finding that the appellant experienced 
chronic bilateral hearing loss or tinnitus during his active 
service or for many years thereafter.  Consequently, the 
Board finds that the appellant's lay statements concerning 
continuity of symptomatology are outweighed by the objective 
evidence of record and the negative etiological opinions.  
Buchanan, 451 F.3d. at 1335-6.  As such, service connection 
for bilateral hearing loss and tinnitus based on a continuity 
of symptomatology is not warranted.  See Savage, 10 Vet. App. 
at 494-8; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (holding that continuity of symptomatology may be 
established if an appellant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology).

To the extent that the appellant asserts that his current 
bilateral hearing loss and tinnitus are related to his active 
duty service, the Board finds that as laymen, his and his 
fellow serviceman's statements are not competent medical 
evidence on the etiology of either disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the appellant or his fellow 
serviceman possess the ability, knowledge, or experience to 
provide competent etiological opinions.  Jandreau, 492 F.3d 
at 1377; Espiritu, 2 Vet. App. at 494.  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinions of record concerning the etiologies 
of the appellant's current bilateral hearing loss and 
tinnitus are negative to the appellant's claims.  

Thus, in the absence of medical evidence that these disorders 
are related to the appellant's active duty service or were 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claims.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


